                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

  TRAVISE HULEY,                           )
                                           )
                     Petitioner,           )
                                           )
         v.                                ))     CIVIL ACTION NO. 5:18-CV-163 MTT
                                           )
                                           )
  WARDEN ERIC SELLERS,                     )
                                           )
                     Defendants.           )
                                           )


                                             ORDER

       Magistrate Judge Stephen Hyles recommends dismissing Petitioner Huley’s

federal habeas petition for failure to exhaust state court remedies, since the failure to

exhaust is plain on the face of the petition. Doc. 6 at 1. The petitioner’s § 2254 petition

challenges the revocation, on March 23, 2018, of five years of his parole. Doc. 1. An

appeal of that decision is pending in state court. Id. at 2. As a result, the Petitioner has

not yet fairly presented his habeas claims before the state court and provided the state

court an opportunity to review those claims. See McNair v. Campbell, 416 F.3d 1291,

1302 (11th Cir. 2005). The Magistrate also recommends denying a certificate of

appealability and denying as moot the Petitioner’s motion to proceed in forma pauperis.

Doc. 6 at 1, 3. The Petitioner has objected to the Recommendation. Doc. 8. The Court

has accordingly reviewed de novo those parts of the Recommendation to which the

Petitioner objects, and the Court accepts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation (Doc. 6) is

ADOPTED and made the order of this Court. Accordingly, the Petitioner’s federal
habeas petition is DISMISSED without prejudice for failure to exhaust state court

remedies, and a certificate of appealability is DENIED. Additionally, the Petitioner’s

motion to proceed in forma pauperis (Doc. 2) is DENIED as moot.

       SO ORDERED, this 17th day of October, 2018.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                               -2-
